Citation Nr: 0429240	
Decision Date: 10/25/04    Archive Date: 11/08/04

DOCKET NO.  99-09 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for cerebral autosomal 
dominant arteriopathy with subcortical infarcts and 
leukoencephalopathy (CADASIL). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel




INTRODUCTION

The veteran had active service from August 1974 to March 
1978.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision, in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana, denied the veteran entitlement 
to service connection for CADASIL and migraine headaches.  

In June 2003, the Board remanded the veteran's case to the RO 
for additional development.  While the case was still in 
remand status, in a rating decision dated March 2004, the RO 
granted the veteran entitlement to service connection for 
migraine headaches.  The veteran's claim for that benefit is 
therefore no longer before the Board for appellate review.  

As indicated in the Board's June 2003 remand, the veteran 
also initiated an appeal of the RO's February 2002 and May 
2002 rating decisions continuing the 20 percent evaluations 
assigned the veteran's right knee and low back disabilities.  
However, after the RO issued a statement of the case in 
response, the veteran did not submit a VA Form 9 (Appeal to 
Board of Veterans' Appeals) or any other document that could 
be construed as a substantive appeal perfecting his appeal 
with regard to these issues.  Since then, the RO has not 
certified for appeal, and the veteran has not offered any 
argument or evidence pertinent to these issues.  Moreover, 
there is no indication that the veteran is of the belief that 
these issues are in appellate status.  Therefore, even though 
the RO included these issues in a November 2002 statement of 
the case, these issues are not in appellate status and any 
failure to discuss them is not prejudicial to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim. 

2.  The issue before the Board does not involve a question of 
medical complexity or controversy.

3.  Results of recent genetic testing establish that the 
veteran does not currently have CADASIL.  


CONCLUSIONS OF LAW

1.  Securing an advisory medical opinion from an independent 
medical expert is not warranted.  38 U.S.C.A. § 7109 (West 
2002).

2.  CADASIL was not incurred in or aggravated by service and 
may not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA applies to the issue now being decided.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary, which is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, as explained below, VA 
strictly complied with the notification and assistance 
provisions of the VCAA such that the Board's decision to 
proceed in adjudicating this claim does not prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
held that the VCAA requires VA to provide notice, consistent 
with the requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 
3.159(b), and Quartuccio, that informs the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide and that, 
furthermore, in what can be considered a fourth element of 
the requisite notice, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim, under 38 C.F.R. 
§ 3.159(b).  Id. at 120-21.  The Court clarified that VA's 
regulations implementing amended section 5103(a) apply to 
cases pending before VA on November 9, 2000, even if the RO 
decision was issued before that date, and that, where notice 
was not mandated at the time of the initial RO decision, it 
was not error to provide remedial notice after such initial 
decision.  Id. at 120, 122-124. 

In this case, the RO initially denied the veteran's claim in 
a rating decision dated April 1999.  Thereafter, in letters 
dated December 2002 and July 2003, the RO notified the 
veteran of the evidence needed to substantiate his claim, the 
change in the law, and VA's newly expanded duties to notify 
and assist.  The RO indicated that it was developing the 
veteran's claim pursuant to the latter duty and would assist 
the veteran in obtaining and developing all outstanding 
evidence provided he identified the source or sources of that 
evidence, including the names and addresses of all treatment 
providers and the dates of treatment.  The RO indicated that 
it would make reasonable efforts to assist the veteran, 
including by obtaining medical records, employment records, 
or records from other Federal agencies, but that ultimately, 
it was the veteran's responsibility to ensure the RO's 
receipt of all pertinent evidence.  

The RO identified the records it had already secured in 
support of the veteran's claim and indicated that the veteran 
could accept VA's assistance in obtaining all other 
pertinent, outstanding evidence or submit such evidence on 
his own initiative.  In the meantime, the RO asked the 
veteran to sign the enclosed forms authorizing the release of 
his treatment records from Dr. McCarthy so that records 
dating back to 1958 could be obtained. 

The timing of these notices reflects compliance with the 
express timing requirements of the law as found by the Court 
in Pelegrini II.  As previously indicated, the RO rendered 
its initial AOJ decision before providing the veteran VCAA 
notice.  However, under Pelegrini II, any defect with respect 
to the timing of such notice was not error because notice was 
not mandated at the time of the initial AOJ decision.

The content of these notices considered in conjunction with 
the content of other documents sent to the veteran while his 
appeal was pending reflect compliance with the express 
content requirements of the law as found by the Court in 
Pelegrini II.  As indicated, the VCAA notices informed the 
veteran that VA would assist the veteran in obtaining all 
pertinent, outstanding evidence, but that the veteran could 
identify such evidence or obtain and submit it to the RO in 
support of his claim.  In addition, in a rating decision 
dated April 1999, a statement of the case issued in May 1999, 
a Board remand dated June 2003, and supplemental statements 
of the case issued in January 2003, March 2004 and July 2004, 
VA, via the RO and the Board, notified the veteran of the 
reasons for which his claim had been denied, the evidence it 
had requested in support of that claim, the evidence it had 
considered in denying the claim, and the evidence still 
needed to substantiate that claim.  As well, VA, via the RO 
and the Board, provided the veteran the law and regulations 
pertinent to his claim, including those governing VA's duties 
to notify and assist.

B.  Duty to Assist

VA has made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A.§ 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the veteran identified as being pertinent to his claim, 
including VA and private treatment records and records from 
the Social Security Administration (SSA).  The RO also 
conducted further medical inquiry in an effort to 
substantiate the veteran's claim.  Specifically, it afforded 
the veteran a VA examination, during which an examiner 
addressed the etiology of the veteran's neurological 
symptomatology.  

Since then, in an Appellant's Brief dated September 2004, the 
veteran's representative has indicated that the report of the 
VA examination is inadequate for the purpose of adjudicating 
the veteran's appeal.  The representative argues that the RO 
failed to comply with the Board's June 2003 remand 
instructions by obtaining the opinion of a VA examiner who, 
in her report, alluded to a lack of specialization and 
knowledge with regard to CADASIL.  The representative 
contends that the complexity of the medical issue involved in 
this case demands that the Board obtain an independent 
medical expert opinion regarding the etiology of the 
veteran's neurological complaints.  For the reason that 
follows, the Board disagrees. 

The law provides that an opinion of an independent medical 
expert may be obtained in cases where the issue under 
consideration is of such medical complexity or controversy 
that it justifies soliciting such an opinion.  38 U.S.C.A. § 
7109 (West 2002).  In this case, the evidence of record 
includes numerous notations of physicians indicating that 
genetic testing would confirm or refute whether the veteran 
had CADASIL.  However, prior to the Board's remand, none of 
these physicians conducted such testing.  While this case was 
in remand status, a VA neurologist conducted such testing and 
the results of that testing establish that the veteran does 
not have such a disease.  Following testing, the sole issue 
for consideration in this case thus became whether the 
veteran currently has CADASIL, rather than whether CADASIL 
was related to the veteran's period of service.  Such an 
issue is neither complex nor controversial; therefore, 
solicitation of a medical opinion from an independent medical 
expert is not warranted.  

Under the facts of this case, "the record has been fully 
developed," and it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he could submit to substantiate his 
claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.   

II.  Analysis of Claim

The veteran seeks service connection for CADASIL.  He claims 
that he initially manifested this disease in service as 
migraine headaches and that, since discharge, it has 
progressed, causing strokes and dementia. 

In support of his claim, he has submitted a copy of an 
article titled, "Clinical Spectrum of Cadasil: A Study of 7 
Families."  This article indicates that CADASIL is an 
arterial disease of the brain that is inherited, which 
frequently manifests as migraine headaches with aura and 
causes strokes, mood disorders and dementia.  This disease 
has been mapped to chromosome 19.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  Congenital or developmental defects are not diseases 
or injuries within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be presumed if it is shown that the 
veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
and an organic disease of the nervous system became manifest 
to a degree of 10 percent within one year from the date of 
discharge and there is no evidence of record establishing 
otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2003).  

In order to prevail with regard to the issue of service 
connection on the merits, "there must be medical evidence of 
a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza [v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)]; see also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit [v. Brown, 5 Vet. App. 91, 93 (1993)]."  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

In this case, the veteran had active service from August 1974 
to March 1978.  According to his service medical records, 
during that time frame, no medical professional diagnosed the 
veteran with CADASIL.  However, the veteran complained of 
frequent headaches, including some accompanied by nausea, 
vision disturbances, an intolerance of noise, and 
irritability.  A brain scan and flow study established no 
organic brain disease.  On separation examination conducted 
in February 1978, the veteran reported frequent or severe 
headaches and an examiner noted a history of migraines with a 
negative brain scan and treatment with medication. 

According to a March 1998 letter from Daniel F. McCarthy, 
M.D., following discharge, as early as 1979, the veteran 
began receiving treatment for headaches.  Since then, he has 
continued to receive treatment for headaches, which the RO 
service connected in a rating decision dated March 2004.  As 
alleged, he has also received treatment for recurrent strokes 
and dementia, which, in an undated letter, Dr. McCarthy 
attributed to CADASIL.  

The remainder of the record conflicts regarding whether the 
veteran has CADASIL and whether his neurological complaints, 
including strokes and dementia, are attributable to that 
disease.  SSA awarded the veteran disability benefits based 
primarily on such a disease, which was confirmed by Anita 
Neill Scribner, M.D., in March 1997.  

Moreover, during private treatment visits with Theodore A. 
Nukes, M.D., dated from October 1995 to December 1996, Dr. 
Nukes indicated that the veteran was being followed in his 
office for, in part, CADASIL.  Another physician from the 
same office, Eliot M. Wallack, M.D., confirmed such a fact 
during private treatment visits dated in January 1997 and 
March 1997.  During subsequent visits dated in March 1997, 
November 1997, December 1997, February 1998, and April 1998, 
however, Dr. Wallack noted a less definitive diagnosis of 
"possible CADASIL."  

During a February 1996 evaluation by Jose Biller, M.D., and 
William T. Bradley, M.D., a June 1981 evaluation by Robert D. 
Terry, M.D., and a VA brain and spinal cord examination 
conducted in May 1998, no physician rendered a diagnosis of 
CADASIL.  Drs. Biller and Bradley merely indicated that it 
was possible the veteran had such a disease.  

In February 2000, during a VA outpatient treatment visit, a 
physician indicated that there were two methods for 
determining whether an individual had CADASIL: a skin biopsy 
and genotyping.  The veteran underwent such a biopsy in May 
2000, but it was negative for evidence of CADASIL.  Despite 
this fact, during subsequent VA inpatient and outpatient 
treatment visits dated from May 2000 to November 2001, a VA 
nurse and VA physicians either diagnosed CADASIL or indicated 
that they suspected that the veteran had such a disease.  All 
physicians agreed that genetic testing was necessary to 
confirm such a diagnosis.  

During a VA peripheral nerves examination conducted in 
October 2003, an examiner declined to diagnose CADASIL and 
again indicated that there was a specific genetic test 
available, which would confirm or refute whether the veteran 
had such a disease.  During a VA neurology outpatient visit 
in December 2003, the veteran finally underwent such testing 
and the results of that testing established that the veteran 
does not have CADASIL.  

Relying primarily on the results of the genetic testing, 
which all physicians agreed would confirm or refute the 
presence of CADASIL, and secondarily on the results of the 
skin biopsy, the Board finds that the veteran does not 
currently have CADASIL.  Based on this finding, the Board 
concludes that CADASIL was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  As 
the evidence is not in relative equipoise, the veteran is not 
entitled to the benefit of the doubt in the resolution of his 
claim and his claim must be denied.   

ORDER

Service connection for CADASIL is denied. 



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



